DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “an electrolyte membrane” in line 6.  It is not clear whether it is the same electrolyte membrane or different electrolyte membrane as recited in line 1.  For the purpose of this Office Action, the limitation has been interpreted as  “the electrolyte membrane”.
4.	Claims 2-13 are rejected as depending from claim 1.
5.	Claim 7 recites the limitations "the catalyst regions"  and “the ion transfer layers” in line 2.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "catalyst regions"  and “ion transfer layers”, respectively.
6.	Claim 8 recites the limitations "the catalyst regions"  and “the ion transfer layers” in line 2.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of 
7.	Claim 10 recites the limitation "the other side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an other side".
8.	Claim 13 recites the limitation "the catalyst regions" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "catalyst regions".
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 4-7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moose et al. (US 2013/0202986).
Regarding claim 1, Moose discloses a method of manufacturing an electrolyte membrane for fuel cells(reinforced membrane layer, abstract), the method comprising: coating a slurry comprising at least an ionomer on a substrate to manufacture an ion transfer layer(see first substrate 605 with an electrode ink deposited onto first substrate 605 to form first catalyst coated 
Regarding claim 4, Moose discloses all of the claim limitations as set forth above. Moose further discloses the ion transfer layer is manufactured using a die coater, and a slurry comprising an ionomer and a catalyst is discharged through a portion of a nozzle of a die head provided in the die coater in order to form the catalyst region([0039]).
Regarding claim 5, Moose discloses all of the claim limitations as set forth above. Moose further discloses the catalyst comprises one element selected from a group consisting of: platinum (Pt),  palladium (Pd),  iridium (Ir), ruthenium (Ru), and a combination thereof([0037]).
Regarding claim 6, Moose discloses all of the claim limitations as set forth above. Moose further discloses the substrate comprises release paper selected from a group consisting of polyethylene terephthalate (PET),  polytetrafluoroethylene (PTFE), polyimide (PI), polypropylene (PP), and a combination thereof ([0032]).

Regarding claim 11, Moose discloses all of the claim limitations as set forth above. Moose further discloses  further comprising providing a porous reinforcement layer on the ion transfer layer such that the ion transfer layer is impregnated with the reinforcement layer (porous reinforcement layer 615, 649, Fig. 6 [0061]-[0062]).
Regarding claim 12, Moose discloses all of the claim limitations as set forth above. Moose further discloses the reinforcement layer comprises one selected from a group consisting of polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (e-PTFE), polyvinylidene fluoride (PVdF), and a combination thereof ([0040]).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 2, 3,  8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moose et al. (US 2013/0202986) as applied to claim 1 above, in view of Hendricks et al. (US 2008/0020261). 
Regarding claim 2, Moose discloses all of the claim limitations as set forth above. Moose does not explicitly disclose the catalyst region is formed from one end of the ion transfer layer to a boundary line apart from the one end toward the width-direction center line by a predetermined distance.
Hendricks teaches catalyst layers to enhance uniformity of current density in membrane electrode assemblies (title).  Hendricks teaches the catalyst layers may have a variable activity profile, such as an activity profile with a varying slope, to compensate for the inherent nonlinearities of catalyst utilization during operation of an electrochemical fuel cell with desired variable catalyst activity profiles may be achieved, for example, by varying the catalyst loading across the MEA from inlet to outlet ports or by varying the surface area of the catalyst loading or by varying the surface area of the catalyst support elements (abstract). Hendricks teaches better 
It would have been obvious to one of ordinary skill in the art to modify the catalyst region of Moose with the catalyst region is formed from one end of the ion transfer layer to a boundary line apart from the one end toward the width-direction center line by a predetermined distance as taught by Hendricks in order to provide better durability and lifetimes for membrane electrode assemblies.
Regarding claim 3, Moose discloses all of the claim limitations as set forth above. Moose does not explicitly disclose a width of the catalyst region is equal to or less than 1/2 of a width of the ion transfer layer.
Hendricks teaches catalyst layers to enhance uniformity of current density in membrane electrode assemblies (title).  Hendricks teaches the catalyst layers may have a variable activity profile, such as an activity profile with a varying slope, to compensate for the inherent nonlinearities of catalyst utilization during operation of an electrochemical fuel cell with desired variable catalyst activity profiles may be achieved, for example, by varying the catalyst loading across the MEA from inlet to outlet ports or by varying the surface area of the catalyst loading or by varying the surface area of the catalyst support elements (abstract). Hendricks teaches better durability and lifetimes are achieved through the use of catalyst activity profiles that produce more uniform current distributions, which, in turn, produce more uniform temperature 
It would have been obvious to one of ordinary skill in the art to modify the catalyst region of Moose with a width of the catalyst region is equal to or less than 1/2 of a width of the ion transfer layer as taught by Hendricks in order to provide better durability and lifetimes for membrane electrode assemblies.
Regarding claim 8, Moose discloses all of the claim limitations as set forth above. Moose does not explicitly disclose the pair of laminates is provided such that  catalyst regions included in  ion transfer layers are located at same regions in order to form the electrolyte membrane.
Hendricks teaches catalyst layers to enhance uniformity of current density in membrane electrode assemblies (title).  Hendricks teaches the catalyst layers may have a variable activity profile, such as an activity profile with a varying slope, to compensate for the inherent nonlinearities of catalyst utilization during operation of an electrochemical fuel cell with desired variable catalyst activity profiles may be achieved, for example, by varying the catalyst loading across the MEA from inlet to outlet ports or by varying the surface area of the catalyst loading or by varying the surface area of the catalyst support elements (abstract). Hendricks teaches better durability and lifetimes are achieved through the use of catalyst activity profiles that produce more uniform current distributions, which, in turn, produce more uniform temperature distributions across the surface of the MEA([0042]). Hendricks teaches the pair of laminates is provided such that  catalyst regions included in  ion transfer layers are located at same regions (varying the catalyst loading across the MEA from inlet to outlet ports [0050]).
It would have been obvious to one of ordinary skill in the art to modify Moose with 

Regarding claim 10, modified Moose discloses all of the claim limitations as set forth above. Modified Moose further discloses a first ion transfer layer having a catalyst region formed at the one side based on the width-direction center line, and a second ion transfer layer having a catalyst region formed at an other side based on the width-direction center line are formed, and
the first ion transfer layer and the second ion transfer layer are laminated so as to contact each other such that the catalyst regions are located at the same regions(Hendricks [0112]).
Regarding claim 13, Moose discloses all of the claim limitations as set forth above. Moose further discloses a method of manufacturing a fuel cell (abstract), the method comprising: forming electrode layers on opposite surfaces of the electrolyte membrane for fuel cells manufactured according to claim 1 to obtain a membrane-electrode assembly(reinforced membrane electrode assembly 655, Fig. 6); such that  catalyst regions of the electrolyte membrane are located at hydrogen inlet and air inlet sides(Fig. 6) but does not explicitly disclose 
coupling the membrane-electrode assembly and a gasket to each other.
Hendricks teaches catalyst layers to enhance uniformity of current density in membrane electrode assemblies (title).  Hendricks teaches the catalyst layers may have a variable activity profile, such as an activity profile with a varying slope, to compensate for the inherent nonlinearities of catalyst utilization during operation of an electrochemical fuel cell with desired variable catalyst activity profiles may be achieved, for example, by varying the catalyst loading across the MEA from inlet to outlet ports or by varying the surface area of the catalyst loading or by varying the surface area of the catalyst support elements (abstract). Hendricks teaches better 
It would have been obvious to one of ordinary skill in the art to provide the fuel cell of Moose with coupling the membrane-electrode assembly and a gasket to each other as taught by Hendricks in order to provide better durability and lifetimes for membrane electrode assemblies.
15.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moose et al. (US 2013/0202986) in view of Hendricks et al. (US 2008/0020261) as applied to claims 1 and 8 above, in further view of Kim et al. (US 2017/0309930).
Regarding claim 9, modified Moose discloses all of the claim limitations as set forth above. Modified Moose does not explicitly disclose the laminates are wound around rolls, including an outer surface roll on which the ion transfer layer is wound so as to face outwards, and an inner surface roll on which the ion transfer layer is wound so as to face inwards are prepared, and the ion transfer layers contact each other, whereby the catalyst regions are located at the same regions.
Kim teaches a device and a method for manufacturing a membrane-electrode assembly for a fuel cell, more particularly, to the device and the method incorporating a roll process to facilitate a simple and continuous process, and ensure reliability ([0002]).  Kim teaches the laminates are wound around rolls, including an outer surface roll on which the ion transfer layer is wound so as to face outwards(film unwinder 30 with catalyst electrode layer 5 formed on release film 31, Figs. 1 & 2, [0045]-[0047]), and an inner surface roll on which the ion transfer 
It would have been obvious to one of ordinary skill in the art to provide modified Moose with the laminates are wound around rolls, including an outer surface roll on which the ion transfer layer is wound so as to face outwards, and an inner surface roll on which the ion transfer layer is wound so as to face inwards are prepared, and the ion transfer layers contact each other, whereby the catalyst regions are located at the same regions as taught by Kim in order to facilitate a simple and continuous process and ensure reliability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724